NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           TABORSHA W., Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY, N.W., Appellees.

                              No. 1 CA-JV 16-0514
                                FILED 8-3-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD 527612
                 The Honorable Timothy J. Ryan, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell Attorney at Law, Higley
By David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda L. Adams
Counsel for Appellee, Department of Child Safety
                       TABORSHA W. v. DCS, N.W.
                          Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Randall M. Howe joined.


C A M P B E L L, Judge:

¶1            Taborsha W. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to daughter, N.W. Mother argues the
juvenile court erred in finding the Department of Child Safety (“DCS”)
made diligent efforts to provide her with appropriate, timely reunification
services and she would not be able to safely reunify with N.W. in the near
future.1 Since reasonable evidence supports the juvenile court’s findings2,
we affirm. See Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7
(App. 2010).

                 FACTS AND PROCEDURAL HISTORY

¶2            Mother is the biological parent of N.W. DCS initiated a
dependency action in April 2014, when Mother was sixteen and a ward of
the State. DCS became involved when staff at Mother’s group home
reported Mother was engaging in violent altercations with a resident and
group home staff. They also alleged Mother was neglecting her child. The
juvenile court subsequently found N.W. dependent as to Mother.

¶3           DCS developed a plan for reunification and identified the
goals Mother must achieve before the return of N.W. To facilitate Mother’s
efforts, DCS provided Mother case management services, behavioral
therapy, counseling, a psychological evaluation and mental health
medication, a parent aide, a case aide for supervised weekly visitation,




1      Because Mother has not challenged the juvenile court’s best interests
findings, we do not address that requirement. See State v. Carver, 160 Ariz.
167, 175 (1989) (claims not raised in an opening brief are usually waived).

2      We review the record in the light most favorable to sustaining the
juvenile court’s decision. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86,
93, ¶ 18 (App. 2009) (citation omitted).


                                       2
                       TABORSHA W. v. DCS, N.W.
                          Decision of the Court

parenting classes, and transportation. DCS offered these services
throughout the dependency action.

¶4            DCS moved for severance in January 2016, when Mother was
an adult, on the ground that N.W. had been in out-of-home placement for
a cumulative period of fifteen months or longer, she had been unable to
remedy the circumstances causing the out-of-home placement, and a
substantial likelihood existed that Mother would be unable to exercise
proper and effective parental control in the near future. See Ariz. Rev. Stat.
(“A.R.S.”) § 8-533(B)(8)(c). The court set a severance trial for November
2016.

¶5             Evidence presented to the court showed that Mother failed to
complete the parenting aide program twice because she did not reach her
parenting goals and resisted the parent aide’s directions. Further, Mother
failed to attend her one-on-one parenting sessions and only attended half
of the supervised visits with her child. Additionally, Mother would not take
her prescribed mental health medication and did not fully cooperate in the
individual counseling services DCS had arranged.

¶6             The DCS case manager testified about Mother’s inability to
control her anger. While the dependency was pending, Mother threatened
group home staff members with violence and argued incessantly. Mother
continued to engaged in this inappropriate behavior during her supervised
visits, with the child present. DCS also presented evidence that Mother hit
a group home staff member in the head and put her hands around the staff
member’s neck; hit a cab driver in the face; kicked a group home resident
in the face, causing a bloody nose; engaged in an argument with a resident
and threated her with a knife; and hit a different resident.

¶7            Mother presented evidence that she had enrolled in online
schooling. She also found her own counseling services, started employment
as a cashier and at the end of September, 2016, obtained her own housing.

¶8            While acknowledging Mother’s progress, the DCS case
manager testified Mother had not made the behavioral changes necessary
to safely parent her child during the two and one half years of DCS
involvement. From the time her child was removed until July 2016, the case
manager did not observe discernable effort by Mother to change the
circumstances and behaviors that caused the removal. The case manager
testified Mother was not ready to be discharged from counseling and would
likely have to participate for an “indeterminate” period of time. Mother’s




                                      3
                        TABORSHA W. v. DCS, N.W.
                           Decision of the Court

current counselor testified that Mother would need to continue counseling
to address and learn to manage her anger issues.

¶9           At the conclusion of the trial, the juvenile court entered an
order terminating Mother’s parental rights, and Mother timely appealed.

                                DISCUSSION

¶10            Mother first argues the juvenile court erred in finding DCS
made diligent efforts to provide appropriate reunification services. She
claims that “[a]pproximately nine critical months were lost due to lack of
diligence on the part of DCS” in receiving counseling services3. See A.R.S.
§ 8-533(B)(8), (D). Termination under A.R.S. § 8-533(B)(8)(c) requires clear
and convincing evidence that: (1) the child has been in out-of-home
placement for a cumulative period of fifteen months or longer, (2) the
parent has been unable to remedy the circumstances that caused the out-of-
home placement, and (3) a substantial likelihood exists that the parent will
not be capable of exercising proper and effective parental care and control
in the near future. See Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231,
234, ¶ 12 (App. 2011). Additionally, DCS “must provide [reunification]
services to the parent with the time and opportunity to participate in
programs designed to help [him or] her to become an effective parent.” Id.
at 235, ¶ 14 (citation omitted). DCS’s obligation to provide reunification
services requires DCS to “undertake measures with a reasonable prospect
of success in reuniting the family.” Jordan C., 223 Ariz. at 94, ¶ 20 (citation
omitted).

¶11            Here, DCS continuously provided, in addition to counseling,
a variety of other services over the two and one half years in which the case
was pending, aimed at facilitating family reunification. See supra ¶ 3. The
State does not dispute a delay occurred in Mother’s receiving counseling
services at one point during the dependency action. However, when
counseling was stalled, DCS took alternate steps to help Mother by


3             Without identifying any legal basis or supporting authority,
Mother also argues DCS had an even greater duty to provide her with
reunification services because she was a minor ward of the State. We reject
this argument. See Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 348,
¶ 11 (App. 2013) (appellate court may reject an argument based on lack of
proper and meaningful argument alone) (citations omitted); ARCAP
13(a)(7) (opening brief must set forth an argument that includes citations to
legal authorities); Ariz. R.P. Juv. Ct. 106(A).



                                       4
                       TABORSHA W. v. DCS, N.W.
                          Decision of the Court

providing her one-on-one behavioral coaching and a referral for other high-
needs case management providers. Mother also conceded that at no time
when she asked for counseling services did DCS fail to provide the
requested services. Accordingly, reasonable evidence supports the juvenile
court’s finding that DCS made a diligent effort to provide appropriate
reunification services.

¶12           Mother next argues the juvenile court erred in finding her
unable to exercise proper and effective parental care and control in the near
future. Mother asserts she has “overcome the barriers that prevented her
from reuniting with her child” and “has turned the corner in demonstrating
that she can manage her behavior and emotions.” This change in behavior
is not supported in the record. While Mother began to make progress in
July 2016, the progress was minimal. Mother has repeatedly engaged in
verbal and physical altercations with those around her. See supra ¶ 6. Most
recently, Mother engaged in a physical altercation with a group home
resident in August 2016. “[C]hildren should not be forced to wait for their
parent to grow up.” Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 287,
¶ 17 (App. 2016) (citation omitted) (parental rights terminated where
mother’s chronic substance abuse rendered her unable to discharge her
parental responsibilities).

¶13          Further, the testimony from Mother’s case manager supports
the contention that Mother would need to continue counseling for an
unknown amount of time before demonstrating that she could be a safe and
stable parent to N.W. Accordingly, reasonable evidence supports the
juvenile court’s finding that Mother would be incapable of exercising
proper and effective control in the near future.




                                     5
                     TABORSHA W. v. DCS, N.W.
                        Decision of the Court


                                 CONCLUSION

¶14          For the foregoing reasons, we affirm the order terminating
Mother’s parental rights




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      6